AFFIRMED as Modified; Opinion Filed January 12, 2015.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00084-CR

                   CHRISTOPHER CHARLES JEFFERSON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-58819-Q

                              MEMORANDUM OPINION
                          Before Justices Lang, Brown, and Whitehill
                                   Opinion by Justice Lang

       Christopher Charles Jefferson waived a jury and pleaded guilty to sexual assault of a

child. See TEX. PENAL CODE ANN. § 22.011(a)(2) (West 2011). The trial court assessed

punishment at ten years’ imprisonment. On appeal, appellant’s attorney filed a brief in which he

concludes the appeal is wholly frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the

record showing why, in effect, there are no arguable grounds to advance. See High v. State, 573
S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief
to appellant. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying

duties of appellate courts and counsel in Anders cases).

          Appellant filed a pro se response raising several issues After reviewing counsel’s brief,

appellant’s pro se response, and the record, we agree the appeal is frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate

court’s duty in Anders cases). We find nothing in the record that might arguably support the

appeal.

          Although not an arguable issue, we note the trial court’s judgment contains an error.

Appellant was convicted of sexual assault of a child, an offense that is subject to the sex offender

registration requirements of Chapter 62. See TEX. CODE CRIM. PROC. ANN. art. 62.001(5)(A)

(West Supp. 2014). The judgment, however, states the sex offender registration requirements

“do not apply to the Defendant.” We modify the judgment to show that sex offender registration

requirements apply and the victim’s age was fifteen years. See TEX. R. APP. P. 43.2(b); Bigley v.

State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30

(Tex. App.—Dallas 1991, pet. ref'd).

          As modified, we affirm the trial court’s judgment. We order the trial court to issue an

amended judgment that reflects this change and to include the language required by the Texas

sex offender registration statutes.



                                                       / Douglas S. Lang/
                                                       DOUGLAS S. LANG
                                                       JUSTICE

Do Not Publish
TEX. R. APP. P. 47
140084F.U05
                                                 -2-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


CHRISTOPHER CHARLES                                Appeal from the 204th Judicial District
JEFFERSON, Appellant                               Court of Dallas County, Texas (Tr.Ct.No.
                                                   F13-58819-Q).
No. 05-14-00084-CR        V.                       Opinion delivered by Justice Lang, Justices
                                                   Brown and Whitehill participating.
THE STATE OF TEXAS, Appellee



        Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED to
show that Sex Offender Registration Requirements do apply to the defendant and that the age of
the victim as the time of the offense was fifteen years.

       As modified, we AFFIRM the trial court’s judgment.

        We ORDER the trial court to issue an amended judgment that reflects the above changes
and to include any other language required by the Texas sex offender registration.



       Judgment entered January 12, 2015.




                                             -3-